United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 1, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-61170
                              Summary Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

BRENDA SMITH

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 1:06-CR-74-4


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Brenda Smith appeals from her guilty-plea
conviction of conspiracy under 18 U.S.C. § 371. The offenses constituting the
objects of Smith’s conspiracy were wire fraud (18 U.S.C. § 1343), identity theft
(18 U.S.C. § 1028(a)(7)), identification and authentication fraud (§ 1028(a)(6)),
and the use of forged bank checks with the intent to defraud (18 U.S.C. § 513(a)).
Smith contends that there was no factual basis to support her guilty plea,
because there was no factual basis to support a guilty plea on any of the offenses

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61170

constituting the objects of the conspiracy. Smith raised her contentions in the
district court in a motion to withdraw her guilty plea.
      The factual basis was sufficient to support a conviction of conspiracy to
commit wire fraud and identity theft. As the wire transmission of information
from the retail stores victimized by Smith and her co-conspirators was
reasonably foreseeable by Smith, the factual basis was sufficient as to wire
fraud. See United States v. Johnson, 700 F.2d 163, 177 (5th Cir. 1983). As
Smith’s co-conspirators presented checks bearing the names, driver’s license
numbers, or social security numbers of other persons, the factual basis was
sufficient as to identity fraud under § 1028(a)(7). The factual basis was also
sufficient as to two of the objects of the conspiracy. The denial of Smith’s motion
to withdraw her guilty plea was not an abuse of discretion. See United States v.
Carr, 740 F.2d 339, 344 (5th Cir. 1984).
AFFIRMED.




                                        2